Title: To Alexander Hamilton from Nathan Rice, 6 September 1799
From: Rice, Nathan
To: Hamilton, Alexander


My General
Hingham [Massachusetts] Sepr. 6th. 1799

I am sorry to be under the necessity (in conformity with the directions given in the 34th article, in the recruiting instructions), to report to you the desertion of Six recruits, from the district rendezvous at Taunton. I enclose the list forwarded me by Major Winslow who commands there. He writes me, they had expressed some uneasiness at not receiving the remaining four dollars of their bounty, which they said was promised by Captain Chandler who inlisted them, should be paid them immediately on their arrival at the district rendezvous. Every step is taking in order to apprehend them.
A man in Captain Chandlers Company by the name of Sewall Moore, has applyed for a discharge or an exchange of him for another man, he pleads I am informd, among other reasons therefor, intoxication at the time of inlistment. I have inclosed the Statement of Lieutenant Flagg—please to communicate directions for a guide to me herein.
With the utmost respect   I am Sir your Obt Servant
Nathan Rice
N:B In case of the apprehention of all, or any of the deserters, how shall they be tryed & punished?

N Rice
Major Genl Hamilton

